Case 8:20-cv-00604-VMC-JSS Document 94 Filed 10/30/20 Page 1 of 18 PageID 659




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   ALTAMONTE PEDIATRIC
   ASSOCIATES, P.A.,

               Plaintiff,
   v.                                        Case No. 8:20-cv-604-T-33JSS

   GREENWAY HEALTH, LLC,

               Defendant.
                                     /

                                     ORDER

         This matter comes before the Court upon consideration of

   Defendant Greenway Health, LLC’s Motion to Dismiss Count I of

   the First Amended Complaint (Doc. # 82), filed on October 1,

   2020.    Plaintiff    Altamonte       Pediatric    Associates,    P.A.,

   responded on October 15, 2020. (Doc. # 88). For the reasons

   set forth below, the Motion is granted in part.

   I.    Background

         Altamonte is a pediatric healthcare provider that was in

   the market for certified Electronic Health Record (“EHR”)

   software. (Doc. # 77 at ¶ 1). Healthcare providers are

   incentivized     to   use   EHR    software     through   the    federal

   Meaningful Use program, which “provides monetary incentive

   payments through Medicare and Medicaid.” (Id. at ¶ 2). A

   significant part of determining whether healthcare providers



                                         1
Case 8:20-cv-00604-VMC-JSS Document 94 Filed 10/30/20 Page 2 of 18 PageID 660




   receive these benefits is if the EHR software utilized is

   certified, meaning it complies with federal regulations and

   “actually meets the standards of the Meaningful Use program.”

   (Id. at ¶¶ 2, 23-24, 33-35).

          Beginning in 2013, Altamonte contracted with Greenway to

   obtain certified EHR software for its pediatric practice.

   (Id. at ¶ 3). Before entering into the contract, Greenway

   made   several    representations         to   Altamonte   regarding   the

   software, Intergy, and its compliance with the Meaningful Use

   program. (Id. at ¶ 46-52). These promises were also included

   in Greenway’s standard-form contracts. (Id. at ¶¶ 4, 83-58).

   Over many years, Altamonte “paid tens of thousands of dollars”

   for this certified EHR software. (Id. at ¶ 3).

          However, Altamonte avers that Intergy has not met the

   requirements of the Meaningful use program for several years.

   (Id.   at   ¶   7).   Following   a       2017   Department   of   Justice

   Investigation into another Greenway-owned EHR software, Prime

   Suite, Greenway ran tests on “three of its core EHR products:

   Prime Suite, Intergy, and SuccessEHS.” (Id. at ¶ 8). “All

   three EHRS failed these tests,” and “[i]n the months that

   followed, Greenway disclosed a litany of hidden errors with

   all three products and told customers they could not use the

   software to attest to the certified use of an EHR when


                                         2
Case 8:20-cv-00604-VMC-JSS Document 94 Filed 10/30/20 Page 3 of 18 PageID 661




   reporting to Medicare and Medicaid.” (Id.).

         In February 2019, the Justice Department announced that

   its investigation into Prime Suite resulted in a $57 million

   settlement to resolve Greenway’s alleged violations of the

   False Claims Act for “intentionally rigg[ing] [Prime Suite]

   to cheat on testing during the certification process.” (Id.

   at ¶ 9). The government further “alleged that Prime Suite had

   not been compliant with the Meaningful Use program for at

   least between January 1, 2014, and December 31, 2017.” (Id.).

         Although the settlement did not pertain to Intergy,

   Altamonte alleges that certain contemporaneous disclosures by

   Greenway of similar flaws in both Prime Suite and Intergy

   “support[] an inference that the two products share the same

   code or design and suffer from the same basic deficiencies.”

   (Id. at ¶ 10). According to Altamonte, “[b]ased on Greenway’s

   disclosures     alone,    Intergy       has   failed   to   meet   the

   certification requirements of the Meaningful Use program at

   least [since] January 1, 2017.” (Id. at ¶ 10).

         Because of these program flaws, Altamonte employees had

   to spend “numerous hours addressing the errors in Intergy” in

   2018 and 2019. (Id. at ¶ 11). Altamonte then “submitted

   reports for the 2018 calendar year to Medicaid in 2019.”

   (Id.). However, following Altamonte’s submission of these


                                       3
Case 8:20-cv-00604-VMC-JSS Document 94 Filed 10/30/20 Page 4 of 18 PageID 662




   reports to Medicaid, Greenway announced additional errors in

   Intergy,     “which    prevented      eight     of   Altamonte[’s]        .   .   .

   pediatricians       and    nurses    from     qualifying      for   $68,000       in

   incentive payments.” (Id.).

         Altamonte initially filed this class action on March 13,

   2020. (Doc. # 1). On May 29, 2020, Greenway moved to dismiss

   the complaint (Doc. # 36), which the Court granted in part on

   September 4, 2020, dismissing three counts without prejudice.

   (Doc. # 73). Notably, the Court dismissed Altamonte’s claim

   for violations of the Florida Deceptive and Unfair Trade

   Practices     Act     (FDUTPA)      because     it      was   not    pled     with

   particularity. (Id. at 8-14).

         With    leave       of   Court,       Altamonte     filed     an   amended

   complaint on September 18, 2020. (Doc. # 77). Altamonte seeks

   class certification on behalf of similarly situated Intergy

   customers. (Id. at ¶ 163). The amended complaint includes

   claims against Greenway for violations of FDUTPA (Count I)

   and breach of contract (Counts IV and V).1 (Doc. # 77).

         On October 1, 2020, Greenway moved to dismiss Count I of

   the amended complaint for failure to state a claim (Doc. #

   82), and Altamonte has responded. (Doc. # 88). On October 26,


   1 . Altamonte’s amended             complaint    maintains        the    original
   complaint’s numbering.


                                           4
Case 8:20-cv-00604-VMC-JSS Document 94 Filed 10/30/20 Page 5 of 18 PageID 663




   2020, Greenway withdrew the Motion’s first argument. (Doc. ##

   90; 91). The Motion is now ripe for review.

   II.    Legal Standard

          On a motion to dismiss pursuant to Federal Rule of Civil

   Procedure     12(b)(6),      this    Court    accepts     as   true       all   the

   allegations in the complaint and construes them in the light

   most    favorable      to    the    plaintiff.     Jackson     v.     Bellsouth

   Telecomms., 372 F.3d 1250, 1262 (11th Cir. 2004). Further,

   the Court favors the plaintiff with all reasonable inferences

   from the allegations in the complaint. Stephens v. Dep’t of

   Health & Human Servs., 901 F.2d 1571, 1573 (11th Cir. 1990).

   But,

          [w]hile a complaint attacked by a Rule 12(b)(6)
          motion to dismiss does not need detailed factual
          allegations, a plaintiff’s obligation to provide
          the grounds of his entitlement to relief requires
          more than labels and conclusions, and a formulaic
          recitation of the elements of a cause of action
          will not do. Factual allegations must be enough to
          raise a right to relief above the speculative
          level.

   Bell   Atl.    Corp.    v.    Twombly,       550   U.S.   544,      555    (2007)

   (quotations and citations omitted). Courts are not “bound to

   accept as true a legal conclusion couched as a factual

   allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986). The

   Court must limit its consideration to “well-pleaded factual

   allegations,     documents         central    to   or   referenced        in    the


                                          5
Case 8:20-cv-00604-VMC-JSS Document 94 Filed 10/30/20 Page 6 of 18 PageID 664




   complaint, and matters judicially noticed.” La Grasta v.

   First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004).

         The Federal Rules of Civil Procedure accord a heightened

   pleading standard to claims for fraud, requiring that they be

   pled with particularity. Fed. R. Civ. P. 9(b). Under Rule

   9(b), the “plaintiff must allege: (1) the precise statements,

   documents, or misrepresentations made; (2) the time, place,

   and person responsible for the statement; (3) the content and

   manner in which these statements misled the [p]laintiffs; and

   (4) what the defendants gained by the alleged fraud.” Am.

   Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1291 (11th Cir.

   2010) (quoting Brooks v. Blue Cross & Blue Shield of Fla.,

   Inc., 116 F.3d 1364, 1380-81 (11th Cir. 1997)).

         This “requirement serves an important purpose in fraud

   actions by alerting defendants to the precise misconduct with

   which they are charged and protecting defendants against

   spurious charges of immoral and fraudulent behavior.” W.

   Coast Roofing and Waterproofing, Inc. v. Johns Manville,

   Inc., 287 F. App’x 81, 86 (11th Cir. 2008) (quoting Ziemba v.

   Cascade Int’l, Inc., 256 F.3d 1194, 1202 (11th Cir. 2001)).

   III. Analysis

         Greenway   seeks   to   dismiss   Count   I   of   the   amended

   complaint, Altamonte’s FDUTPA claim, on these bases: (1)


                                     6
Case 8:20-cv-00604-VMC-JSS Document 94 Filed 10/30/20 Page 7 of 18 PageID 665




   Altamonte has still not satisfied the heightened Rule 9(b)

   pleading     standard;     (2)    Altamonte’s     FDUTPA   claim     is

   “indistinguishable” from its breach of contract claim; and

   (3) Altamonte has failed to plead the elements of an “unfair”

   trade practice under FDUTPA. (Doc. # 82 at 11-14). The Court

   will address each argument in turn.

          A. Rule 9(b)

          First, Greenway argues that Altamonte still has not pled

   its FDUTPA claim with the particularity required by Rule 9(b).

   (Doc. # 82 at 11). As discussed in the Court’s previous order,

   Altamonte’s FDUTPA claim must meet Rule 9(b)’s heightened

   pleading standard because it sounds in fraud. (Doc. # 73 at

   9-11). The Court previously dismissed Altamonte FDUTPA claim

   because it failed to plead the specific time, place, or person

   responsible for Greenway’s allegedly misleading statements.

   (Id. at 13-14). Altamonte has now amended its complaint to

   include several specific statements. (Doc. # 77 at ¶ 45-79).

          To state a cause of action under FDUTPA, a plaintiff

   must    sufficiently     allege   these   three   elements:   “(1)    a

   deceptive act or unfair practice; (2) causation; and (3)

   actual damages.” Kertesz v. Net Transactions, Ltd., 635 F.

   Supp. 2d 1339, 1348 (S.D. Fla. 2009) (quoting City First

   Mortg. Corp. v. Barton, 988 So.2d 82, 86 (Fla. 4th DCA 2008)).


                                      7
Case 8:20-cv-00604-VMC-JSS Document 94 Filed 10/30/20 Page 8 of 18 PageID 666




   “A deceptive practice is one that is likely to mislead

   consumers,    and    an   unfair   practice         is   one    that   ‘offends

   established     public     policy’      or     is    ‘immoral,        unethical,

   oppressive,     unscrupulous       or       substantially       injurious     to

   consumers.’” Bookworld Trade, Inc. v. Daughters of St. Paul,

   Inc., 532 F. Supp. 2d 1350, 1364 (M.D. Fla. 2007) (quoting

   Rollins, Inc. v. Butland, 951 So.2d 860, 869 (Fla. 2d DCA

   2006)). “This . . . requires a showing of probable, not

   possible deception that is likely to cause injury to a

   reasonably relying consumer.” In re Horizon Organic Milk Plus

   DHA Omega-3 Mktg. & Sales Prac. Litig., 955 F. Supp. 2d 1311,

   1332 (S.D. Fla. 2013) (citations omitted).

         To allege a deceptive or unfair practice under Rule 9(b),

   the    plaintiff       must     “state        with       particularity       the

   circumstances       constituting     fraud”         by   “identify[ing]      the

   precise statements, documents, or misrepresentations made;

   the time and place of, and the persons responsible for, the

   alleged statements; the content and manner in which the

   statements    misled      the   plaintiff;      and      what   the    defendant

   gained through the alleged fraud.” Weiss v. Gen. Motors LLC,

   418 F. Supp. 3d 1173, 1178-79 (S.D. Fla. 2019).

         However, “[t]he particularity requirement may be relaxed

   for allegations of ‘prolonged multi-act schemes.’” Burgess v.


                                           8
Case 8:20-cv-00604-VMC-JSS Document 94 Filed 10/30/20 Page 9 of 18 PageID 667




   Religious Tech. Ctr., Inc., 600 F. App’x 657, 662 (11th Cir.

   2015) (citing United States ex rel. Clausen v. Lab’y Corp. of

   Am., Inc., 290 F.3d 1301, 1314 n.25 (11th Cir. 2002)). This

   more “relaxed standard permits a plaintiff to plead the

   overall    nature   of    the    fraud     and    then    to   allege      with

   particularity    one     or    more   illustrative       instances    of    the

   fraud.” Id. at 663. “Even under the relaxed requirement,

   however, a plaintiff is still required to allege at least

   some particular examples of fraudulent conduct to lay a

   foundation for the rest of the allegations of fraud.” Id.

         Here,   Altamonte       alleges     that    Greenway     has   violated

   FDUTPA in three ways, by: “(1) falsely stating to Altamonte

   . . . that Intergy currently satisfied the certification

   criteria of the Meaningful Use program and that Intergy is

   ‘compliant’[;] (2) making false statements to its accredited

   certification     body    in    order     to     fraudulently    obtain      an

   unearned certification of compliance with the criteria of the

   Meaningful Use program[;] and (3) concealing from Altamonte

   . . . the truth about Intergy’s failure to satisfy the

   certification criteria of the Meaningful Use program.” (Doc.

   # 77 at ¶ 179). The Court finds that Altamonte has now met

   the Rule 9(b) pleading standard for its first and third

   theories of liability under FDUTPA, but that Altamonte still


                                         9
Case 8:20-cv-00604-VMC-JSS Document 94 Filed 10/30/20 Page 10 of 18 PageID 668




    has    not    pled       with    particularity         any    statements     made       by

    Greenway to an accredited certification body.

           Regarding          the    first    and     third       allegations      –       that

    Greenway made false statements and omissions to Altamonte –

    the amended complaint has now met the Rule 9(b) pleading

    standard. Altamonte provides numerous examples of allegedly

    misleading          statements,          including           details    about          the

    statements’ speaker, the time and date they were spoken, who

    received the statements, and the contents thereof. (Doc. # 77

    at    ¶¶    45-79).       These    include       representations        from       before

    Altamonte and Greenway entered into their contract, during

    the contract discussions, during the contractual period, and

    representations in the contracts themselves. (Id.).

           One illustrative example is dated August 9, 2017, when

    Jennifer Keller, a Greenway employee, sent an e-mail to Becky

    James and Phyllis Zissman, both Altamonte employees. (Id. at

    ¶ 79). In that e-mail, Keller forwarded an Intergy brochure

    that       discussed      “updates       for   Meaningful       Use    Stage       3   and

    stat[ed]          that    the     ‘Portal        and   Messaging       Now     Support

    [Meaningful Use Stage 3] Objectives 5, 6, and 7.” (Id.). That

    e-mail also stated: “Intergy Practice Analytics . . . give

    your       site     the    correct       Meaningful       Use    credit.”       (Id.).

    Altamonte         alleges       these    statements      gave    it    the   “overall


                                                10
Case 8:20-cv-00604-VMC-JSS Document 94 Filed 10/30/20 Page 11 of 18 PageID 669




    impression . . . that Intergy [was] Meaningful Use compliant

    and      comport[ed]     with        the   government’s       reporting

    requirements,” although Altamonte alleges it actually was not

    compliant. (Id.).

          Considering that Altamonte provides a number of other

    specific examples of allegedly deceptive statements made to

    Altamonte regarding Intergy’s compliance with the Meaningful

    Use program, causing Altamonte to contract with Greenway, and

    resulting in actual damages, the FDUTPA claim – to the extent

    it bases liability on misrepresentations or omissions made to

    Altamonte – has now been pled with particularity. (Doc. # 77

    at ¶ 178-79); see Total Containment Sols., Inc. v. Glacier

    Energy    Servs.,     Inc.,   No.     2:15-cv-63-FtM-38CM,     2015    WL

    3562622, at *2-3 (M.D. Fla. June 5, 2015) (finding that the

    plaintiff “more than . . . satisf[ied] Rule 9(b)” by pleading

    the     defendant’s    alleged      misrepresentations,     that     these

    misrepresentations induced the plaintiff to contract with the

    defendant, and suffered damages as a result). This holding is

    reinforced by the primary purpose of Rule 9(b), which is to

    “alert defendants to the precise misconduct with which they

    are charged.” Sirmon v. Wyndham Vacation Resorts, Inc., No.

    7:10-cv-2717-LSC, 2012 WL 13020303, at *4 (N.D. Ala. Apr. 17,

    2012)     (citation    omitted).      Altamonte   has     provided    the


                                         11
Case 8:20-cv-00604-VMC-JSS Document 94 Filed 10/30/20 Page 12 of 18 PageID 670




    particular statements in which Greenway told Altamonte that

    Intergy      was    Meaningful   Use-compliant,      thereby   putting

    Greenway on notice of the exact misrepresentations alleged.

          However, regarding Altamonte’s second FDUTPA allegation,

    in which it avers that Greenway made “false statements to its

    accredited certification body in order to fraudulently obtain

    an unearned certification of compliance with the criteria of

    the Meaningful Use program,” Altamonte still has not pled its

    claim with the requisite particularity. (Doc. # 77 at ¶ 179).

    Despite the Court’s previous order alerting Altamonte to its

    pleading deficiencies regarding this basis for its FDUTPA

    claim, Altamonte still has not alleged the specific time,

    place, or person responsible for the allegedly fraudulent

    statements made by Greenway to any accredited certification

    body, or the contents thereof. (Doc. # 73 at 11-14); see Am.

    Dental, 605 F.3d at 1291 (“We have held that pursuant to Rule

    9(b), a plaintiff must alleged: (1) the precise statements,

    documents, or misrepresentations made; (2) the time, place,

    and person responsible for the statement; (3) the content and

    manner in which these statements misled the [p]laintiffs; and

    (4)   what    the   defendants   gained   by   the   alleged   fraud.”

    (citation omitted)). Altamonte’s conclusory allegations are

    speculative, devoid of factual support, and thus do not


                                      12
Case 8:20-cv-00604-VMC-JSS Document 94 Filed 10/30/20 Page 13 of 18 PageID 671




    satisfy Rule 9(b).2 (Doc. # 77 at ¶¶ 36; 87; 179); see Sol. Z

    v. Alma Lasers, Inc., No. 11-cv-21396-CIV-LENARD/O’SULLIVAN,

    2012 WL 13012765, at *3 (S.D. Fla. Jan. 25, 2012) (dismissing

    a conclusory FDUTPA claim that did not specify who made the

    alleged false statements, when and where they were made, and

    the content thereof).

         Therefore, the Court dismisses Count I without prejudice

    to the extent that it is premised on Greenway’s alleged false

    or misleading statements made to accredited certification

    bodies. See Fellner v. Cameron, 2:10-cv-155-FtM-99SPC, 2012

    WL 1648886, at *3 (M.D. Fla. May 10, 2012) (dismissing a fraud

    claim    because    the    plaintiff      identified      no     specific

    misrepresentations).      Count   I    remains   intact   only    to   the

    extent that it is premised on alleged deceptive statements or

    omissions that Greenway made to Altamonte. See Baker v.

    Brunswick Corp., No. 2:17-cv-572-FtM-99MRM, 2018 WL 1947433,


    2. As explained in the Court’s previous order, Altamonte
    cannot benefit from the “prolonged multi-act scheme”
    exception with regard to this allegation because Altamonte
    has failed to specifically plead any examples of false or
    misleading statements made to an accredited certification
    body. (Doc. # 73 at 13-14). And, Altamonte cannot argue that
    it need not plead these statements with particularity under
    the “exclusive-control” exception either. As noted in the
    previous order, this exception requires that the information
    “cannot be possessed by other entities,” which is not the
    case here, as these statements would also be within the
    certifying bodies’ control. (Id. at 12 n.3).


                                      13
Case 8:20-cv-00604-VMC-JSS Document 94 Filed 10/30/20 Page 14 of 18 PageID 672




    at *6 (M.D. Fla. Apr. 25, 2018) (denying a motion to dismiss

    because    the    plaintiff       alleged      an    FDUTPA   claim    with    the

    requisite particularity).

          B. Pleading FDUTPA and Related Breach of Contract Claims

          Next, Greenway argues that Altamonte’s FDUTPA claim must

    be   dismissed        because    it   is     “indistinguishable        from    the

    allegations that . . . support its breach of contract claim.”

    (Doc. # 82 at 13-14). Because the Court has already dismissed

    Altamonte’s FDUTPA claim to the extent it is premised on

    misleading       or    false     statements     made    by    Greenway   to     an

    accredited       certification        body,    the    Court   considers       this

    argument    only      to   the    extent      that    Count   I   is   based    on

    misrepresentations or omissions Greenway made to Altamonte.

          Greenway is correct that “[a] claim under FDUTPA applies

    to ‘unfair’ or ‘deceptive’ conduct and does not arise merely

    from an alleged breach of warranty or a breach of contract

    claim.” Horton v. Woodman Labs, Inc., No. 8:13-cv-3176-T-

    30MAP, 2014 WL 1329355, at *4 (M.D. Fla. Apr. 2, 2014) (citing

    PNR, Inc. v. Beacon Prop. Mgmt., Inc., 842 So.2d 773, 777 n.2

    (Fla. 2003)). However, “Florida law permits a FDUTPA claim to

    travel with a related breach of contract claim if the FDUTPA

    claim challenges the acts underlying or ‘giving rise’ to the

    breach, and ‘does not rely solely on a violation of the


                                            14
Case 8:20-cv-00604-VMC-JSS Document 94 Filed 10/30/20 Page 15 of 18 PageID 673




    [a]greement as a basis for assertion of a FDUTPA claim.’”

    Kenneth F. Hackett & Assocs., Inc. v. GE Cap. Info. Tech.

    Sols., Inc., 744 F. Supp. 2d 1305, 1312 (S.D. Fla. 2010)

    (quoting Rebman v. Follett Higher Educ. Grp., Inc., 575 F.

    Supp. 2d 1272, 1279 (M.D. Fla. 2008)).

          At this stage, Altamonte has sufficiently shown that the

    acts underlying the breach are deceptive apart from the

    parties’ contractual obligations. According to Altamonte’s

    amended complaint, Greenway misled Altamonte into believing

    it   could   submit   documentation     to   government      healthcare

    programs attesting to the use of certified EHR software, even

    though Intergy was not actually compliant with the Meaningful

    Use program. (Doc. # 77 at ¶ 178-80).              This practice is

    deceptive, as defined by FDUTPA, because it is “likely to

    mislead consumers.” Davis v. Powertel, Inc., 776 So.2d 971,

    974 (Fla. 1st DCA 2000); see also Zlotnick v. Premier Sales

    Grp., Inc., 480 F.3d 1281, 1284 (11th Cir. 2007) (“The Florida

    Supreme Court has noted that deception occurs if there is a

    representation,    omission,    or    practice   that   is   likely   to

    mislead the consumer acting reasonably in the circumstances,

    to    the    consumer’s     detriment.”      (citation       omitted));

    Intercoastal Realty, Inc. v. Tracy, 706 F. Supp. 2d 1325,

    1333 (S.D. Fla. 2010) (explaining that a “deceptive act” under


                                     15
Case 8:20-cv-00604-VMC-JSS Document 94 Filed 10/30/20 Page 16 of 18 PageID 674




    FDUTPA should be “construed liberally”).

         The Court finds that these alleged misrepresentations

    would be deceptive absent a contract between the parties. See

    Ford Motor Co. v. Heralpin USA, Inc., No. 15-23638-Civ-Scola,

    2015 WL 13799959, at *4 (S.D. Fla. Dec. 15, 2015) (“While

    undoubtedly related to its contract claim, Ford’s FDUTPA

    claim alleges something more than mere breach. Ford alleges

    that Heralpin engaged in unfair and deceptive practices by

    misrepresenting [the] intended use and operation of [its

    product].”). Furthermore, Altamonte alleges these deceptive

    acts began before any contracts were formed, and before

    contractual discussions even began. (Doc. # 77 at ¶ 45-53).

    Therefore, Altamonte may plead its FDUTPA claim alongside its

    breach-of-contract claims, and the Court declines to dismiss

    Count I on this basis. See New England Lead Burning Co. v.

    Doral Imaging Inst., LLC, No. 12-23883-Civ-COOKE/TURNOFF,

    2013 WL 12149620, at *3 (S.D. Fla. Dec. 31, 2013) (denying a

    motion to dismiss a plaintiff’s FDUTPA claim because the

    “breach of contract claim [was] based upon [the defendants’]

    failure to pay the contracted price and the FDUTPA claim [was]

    based upon [the defendants’] alleged wrongful and deceitful

    conduct, which led to the formation and eventual breach of

    the contract”).


                                     16
Case 8:20-cv-00604-VMC-JSS Document 94 Filed 10/30/20 Page 17 of 18 PageID 675




          C. Unfair Trade Practice

          Finally, Greenway argues that “to the extent [Altamonte]

    intends to assert a claim for an ‘unfair’ trade practice, it

    fails to plead any of the elements of such a claim or plead

    facts supporting such a claim.” (Doc. # 82 at 14). Altamonte

    does not address this argument in its response. (Doc. # 88).

          Although   Altamonte       does    not   sufficiently   plead   the

    elements of an unfair practice, the amended complaint appears

    to claim an FDUTPA violation based only a deceptive practice.

    (Doc. # 77 at ¶ 180). Because FDUTPA creates a cause of action

    for either a deceptive or unfair practice, and Altamonte has

    sufficiently     alleged     a     deceptive      practice    regarding

    statements or omissions made by Greenway to Altamonte, this

    basis does not warrant dismissal of Count I at the current

    juncture. See, e.g., Sclar v. Osteomed, L.P., No. 17-23247-

    CIV-MORENO, 2018 WL 559137, at *3 (S.D. Fla. Jan. 24, 2018)

    (“A plaintiff must establish three elements to assert a

    [FDUTPA] claim: (1) a deceptive act or unfair practice; (2)

    causation; and (3) actual damages.” (emphasis added)).

          Accordingly, it is

          ORDERED, ADJUDGED, and DECREED:

    (1)   Defendant Greenway Health, LLC’s Motion to Dismiss (Doc.

          # 82) is GRANTED in part and DENIED in part.


                                        17
Case 8:20-cv-00604-VMC-JSS Document 94 Filed 10/30/20 Page 18 of 18 PageID 676




    (2)   Count I is DISMISSED without prejudice to the extent

          that it is premised on false or misleading statements

          that Greenway made to an accredited certification body.

    (3)   Greenway’s answer to the amended complaint is due within

          fourteen days of the date of this Order.

          DONE and ORDERED in Chambers, in Tampa, Florida, this

    30th day of October, 2020.




                                     18
